DARGAN, C. J.
After a deliberate re-examination of this case, I am satisfied that the bill is liable to the objection of multifariousness. It is true that general rules cannot be laid down that will guide us correctly in all cases in determining whether a bill is multifarious or not, and every case must depend on its own peculiar circumstances; yet we think we can safely say that if the several defendants are not shown to claim the title asserted by the complainant, nor to have derived their title from the same source from which the complainant claims to derive his, but if on the contrary it is shown that the title of the defendants is derived from a different source and is in no manner connected with the title of the complainant, the bill is multifarious, unless it be shown that all the defendants have participated in the same *423wrongful acts, or unless they are in some manner connected with each other in interest. In the case of Saxton v. Davis, 18 Vesey 80, Lord Eldon said that a bill which seeks to enforce different demands against different defendants, who may be respectively liable, but not as connected with each other, is clearly multifarious. In Dilley v. Doig, 2 Vesey 487, the complainant, as the proprietor of an improved edition of Enticlc’s Dictionary, had obtained an injunction against the defendant to restrain him from selling a spurious edition printed in Edinburgh. He then moved to amend his bill by making another bookseller a party defendant., and his motion was refused on the ground that the right of the complainant against each defendant was separate and distinct, and that there was no privity or connection whatever between them. In the case of Meacham v. Williams et al., 9 Ala. 482, this court held the bill multifarious, which sought to charge several defendants with several distinct wrongful acts relative to different slaves to which the complainant was equitably entitled, although his title to all the slaves was identically the same. We must not only overrule this decision, if we sustain this bill, but we must hold the broad proposition that a complainant who has an equitable right may maintain a joint bill against all who interfere with or injure it, although there may be no connection whatever between the defendants. Such a proposition cannot be sustained. All we think would admit that if a complainant had an equitable title to a parcel of land, different portions of which were held adversely by different persons, whose claim or title commenced by disseisin, a joint bill could not be sustained against all, on the ground alone that the title of the complainant to all the land was the same. We think the case made by this bill is the same in principle as the case supposed. The bill shows that Bud Davis, the father of Mrs. Felder, conveyed the slaves to James Davis in trust for the sole use of Mrs. Felder and her children, and that the trustee abandoned all control over the property and removed from the State, in consequence of which the slaves came into the possession .and under the control of Barzella Felder, the husband, who, without regard to the rights of the complainants, and for his own use, sold and conveyed them at different times to different individuals. According to the allegations of this bill, the several defendants hold the slaves they respectively claim by the several *424wrongful acts of one who had no title to them either at law or in equity. The defendants are not shown to claim the title of the complainants, nor to have derived title from the same source from which the complainants claim title, and there is no connection whatever between them. They cannot therefore be all joined in the same bill.
The authorities relied on by the plaintiffs do not militate against the view we have here taken. In the case of Gaines & Wife v. Chew et al., the bill showed that the title of the complainants was derived from Mr. Clarke, the father of Mrs. Gaines ; it was also shown that the defendants claimed title to the land through the supposed will of Clarke, executed in the year 1811, the validity of which was denied. The title of all the defendants depended on the validity of this will, and therefore it was the common ground of defence to all — the ligament that bound them all together. In the case of Brinkerhoff v. Brown, 6 Johns. Ch. 139, the object of the bill was to subject certain property to the payment of the debts of the Genessee Manufacturing Company, which had been fraudulently conveyed to different persons. The title of the defendants was derived from t'he same source from which the complainants claimed their’s, to-wit, from the Genessee Manufacturing Company, and the validity of their title depended on the question of fraud. The point in issue made by the bill was the fraud, and all the defendants were interested in repelling this charge. Without examining in detail all the cases refered to by counsel, we deem it sufficient to say that they show either that the defendants claimed the title asserted by the complainants, or that they claimed to derive title from the same source, either mediately or immediately, from which the complainant derived his; then some fact or circumstance was alleged which rendered the title of the defendants invalid, which fact or circumstance being the common ground of defence to all, became the connecting link that bound them all together. Where the defence of all the defendants centers in the point in issue, they may all be joined in one suit, notwithstanding they may separately possess distinct parcels of the property sought to be recovered; but to hold that several defendants, who have no connection with each other, and who are shown to hold by several distinct wrongful acts, may all be joined in one bill, merely because the equitable title *425of the complainant is the same to all the property sought to be recovered- would in my judgment be to deny altogether that multifariousness is an objection to a bill in equity.
2. It is, however, insisted that the court erred in dismissing the bill as against those who did not demur for multifariousness, even if the bill was liable to that objection. A demurrer to a bill for multifariousness, like a demurrer to a declaration for a misjoinder of actions or parties, goes to the whole suit, and if two or more are improperly joined in the same bill as defendants, all or either of them may demur. — Boyd v. Hoyt, 5 Paige, 65; 2 Moloy, 873; Ward v. The Duke of Northumberland etal. 2 Anst. 469. Indeed it is the well settled rule of practice-in* the English Chancery Court, that the court itself, with a view to the-regularity of its own proceedings, may in its discretion., proprio jure insist upon the objection, although the parties may waive-it. — Story’s Eq. Pl. $284; Greenwood v. Churchill; 1 Mylne & Keene, 546; Oliver v. Piatt, 3 Howard’s U. S. 333; 10 Ohio R. 456. The court, however, would seldom exercise this discretionary power, but should it do so on account of such an objection to the bill, and on an appeal we should find the bill multifarious, we cannot see how we could say that the court erred without assuming to control the court-, when the act was within the proper range of its discretion. The decree in this case shows that the bill was dismissed for this specific reason, and we find the bill to be multifarious: We therefore cannot pronounce that the court erred. Had the court overruled the objection or allowed an- amendment on the application of the plaintiffs, a-different question would then have been presented to us, but the bill being dismissed and for a sufficient legal cause, we cannot say there-is, error, and consequently the decree must be affirmed:
Chilton, J., not sitting.